Citation Nr: 0529287	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an initial compensable rating for the 
residuals of a compression fracture of the first lumbar 
vertebra (L1).  

3.  Entitlement to an initial disability rating greater than 
10 percent for a left knee disorder.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The veteran has also raised the issue of entitlement to 
service connection for Brown-Sequard syndrome secondary to 
his service connected back disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the veteran has not been afforded a 
VA examination in connection with his current claim for a 
compensable rating for his service connected back disorder.  
In this case, the U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the veteran's incarceration.  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  Nevertheless, VA adjudicators must "tailor 
their assistance to the peculiar circumstances of 
confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In view of this, the veteran should be examined, if possible, 
to identify the current severity of his lumbar disorder.

The RO may wish to contact the administration of the Georgia 
Department of Corrections and request that they have a health 
care provider employed in their institution evaluate the 
following service connected disabilities in a written report:  
(1) the nature and extent of the residuals from the 
compression fracture of the first lumbar vertebra; and (2) 
the nature and extent of the left knee disorder.   

Any assistance the Georgia Department of Corrections can be 
in the evaluation of the veteran, who served this country 
honorably from March 1968 to November 1982, would be greatly 
appreciated by the undersigned, the Department of Veterans 
Affairs, and the veteran.

It is also observed that in correspondence dated in April 
1998, the veteran reported that he was a recipient of Social 
Security disability benefits since October 16, 1994 at least 
in part based on disability from his multiple sclerosis.  The 
records underlying this alleged award are not on file, and 
should be obtained.   

Finally, a review of the record shows that the veteran's 
claim for entitlement to service connection for left knee 
disorder was granted in a March 1998 rating decision and 
assigned a 10 percent disability rating.  The veteran 
submitted a written notice of disagreement regarding this 
denial in March 1998.  As of this date, the veteran has not 
been issued a statement of the case on this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2005).

Under these circumstances, the case is REMANDED for the 
following action:

1.  The RO should contact the Georgia 
Department of Corrections and ask them to 
afford the veteran, utilizing one of 
their own health care providers, an 
examination to determine the nature and 
extent of the service connected lumbar 
and the left knee disorders.  The RO 
should provide the Georgia Department of 
Corrections with any information needed 
that would allow their health care 
provider to successfully evaluate the 
veteran's service connected disabilities. 

2.  If the RO is unable to obtain an 
examination due to the veteran's 
incarceration, it should provide 
documentation of its attempts to obtain a 
medical examination.  See, Bolton, supra.  
In other words, the RO should make 
certain that the record contains 
information concerning the efforts 
expended by the RO to provide the veteran 
with an examination and any explanation 
as to why an examination was not possible 
at this time.

3.  After ensuring that all requested 
development has been accomplished to the 
extent possible in accordance with the 
instructions above, the RO should 
readjudicate the claims under all 
applicable rating criteria, new and old. 
All attempts to schedule the veteran for 
the requested examination should be 
documented.

4.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided with an SSOC. The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues, and the revised regulatory 
criteria for each of his service-
connected disabilities. An appropriate 
period of time should be allowed for 
response.

5.  The RO should contact the Social 
Security Administration and determine 
whether the veteran is a recipient of 
disability benefits, and if so, obtain 
all medical records used in determining 
the veteran's entitlement to benefits, as 
well as copies of any administrative 
decisions, examination reports, hearing 
transcripts, etc.  Once obtained, all 
documents should be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply should be noted in writing 
and associated with the claims folder.

6.  Finally, the RO should issue a 
statement of the case (SOC) regarding the 
issue of entitlement to a disability 
rating greater than 10 percent for a left 
knee disorder.  The RO should advise the 
appellant of the need to timely file a 
substantive appeal if he desires 
appellate review of this issue.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

